Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of J.E.B., a Child                     Appeal from the 345th District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-FM-
 No. 06-18-00084-CV          v.                         12-005244). Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Frank Bustoz, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.




                                                       RENDERED DECEMBER 5, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk